ON APPELLANT’S MOTION FOR REHEARING.
WOODLEY, Judge.
Our attention is directed to the fact that there is no evidence to be found in the statement of facts establishing the dry status of Leon County.
The state offered in evidence certain pages of the minutes of the district court which the clerk identified as containing the judgment in the election contest adjudging the sale of intoxicating liquor in Leon County to be unlawful, and the objection offered by appellant was overruled. The record is silent as to whether the judgment was then read or admitted as an exhibit, and the statement of facts does not show such judgment.
*145In the absence of proof of the dry statuts of Leon County in the record, the evidence is insufficient to sustain the conviction.
Appellant’s motion for rehearing is granted, the order of affirmance is set aside, and the judgment is now reversed and the cause remanded.
Opinion approved by the court.